Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-8, 10-14, 17-18, 20- 22, 24-25, 29, 34-36, 40-41, 43, 45, 47, 51,57-58, 63, and 114-116 are currently pending and have been examined.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 10/24/2022.
   Status of the claims:
Claims 1, 8, and 14 have been amended.
Claims 114-116 have been added.
The non- statutory double patenting rejection of claims 1, 6, 13, 25, 40 has been withdrawn.
The objection of claim 41 has been withdrawn.
Applicant’s arguments, see Remarks pages 12-16, filed 10/24/2022, with respect to the rejections of claims 1, 6-8, 10, 17-18, 22, 24-25, 43, 45, 47, 51, 63, and 114-116 under 102 and claims 5, 11-14, 20-21, 29, 34-36, 40-41, and 57-58 under 130 have been fully considered and are not persuasive.  Steinberg in Fig. 28 para [511] “FIG. 28 is a diagram illustrating another example LIDAR system 2800 having a plurality of light sources and a common deflector. As depicted in FIG. 28, light from the plurality of light sources may impinge on an overlapping area of the at least one light deflector. Additionally or alternatively, light originating from the plurality of light sources and reflected back from the scene may impinge on an overlapping area of the at least one light deflector. As depicted in FIG. 28, system 2800 at least one processor 2802 that controls at least one deflector 2804. At least one deflector 2804 may be in a particular instantaneous position during a scan cycle. At least one processor 2802 may further control a plurality of light sources (e.g., light sources 2806 and 2808). In the example of FIG. 28, light sources 2806 and 2808 may have different wavelengths. In other embodiments, light sources 2806 and 2808 may have different max power, duty cycle, pulse timing, pulse length, or the like.”  and para [473] “For example, at each instantaneous position of the at least one deflector, the light of each of the different light sources may be directed to a portion of the corresponding region as, for example, depicted in FIGS. 2B, 27, and 28. The aforementioned plurality of regions (e.g., 2712a, 2712b) may form the field of view by spanning over a larger field of view that is larger than any of the respective regions. In some embodiments, the formed FOV may be continuous (e.g., as exemplified in FIGS. 27 and 28). Alternatively or concurrently, the formed FOV may include two or more separated FOV regions.”
Steinberg in fig. 2C para [135] “FIG. 2C illustrates an example of LIDAR system 100 in which projecting unit 102 includes a primary light source 112A and a secondary light source 112B. Primary light source 112A may project light with a longer wavelength than is sensitive to the human eye in order to optimize SNR and detection range. For example, primary light source 112A may project light with a wavelength between about 750 nm and 1100 nm. In contrast, secondary light source 112B may project light with a wavelength visible to the human eye. For example, secondary light source 112B may project light with a wavelength between about 400 nm and 700 nm. In one embodiment, secondary light source 112B may project light along substantially the same optical path the as light projected by primary light source 112A. Both light sources may be time-synchronized and may project light emission together or in interleaved pattern. An interleave pattern means that the light sources are not active at the same time which may mitigate mutual interference. A person who is of skill in the art would readily see that other combinations of wavelength ranges and activation schedules may also be implemented.” show a system with a plurality of light sources aimed at a common light the deflector at the same time (simultaneously) and may also have different wavelengths and place at different angle. See rejections below.

                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 10, 17-18, 22, 24-25, 43, 45, 47, 51, 63, and 114-116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Steinberg et al. (US 20180113200 A1).
Regarding claim 1, Steinberg teaches a LIDAR system, comprising: 
a laser emission unit configured to generate a plurality of laser beams (Fig. 28, para [511] FIG. 28 is a diagram illustrating another example LIDAR system 2800 having a plurality of light sources and a common deflector. See also, Fig. 2C); and 
an optical system configured to transmit the plurality of laser beams from the laser emission unit to a common scanning unit (Fig. 28, deflector 2804, para [511] FIG. 28 is a diagram illustrating another example LIDAR system 2800 having a plurality of light sources and a common deflector. As depicted in FIG. 28, light from the plurality of light sources may impinge on an overlapping area of the at least one light deflector. See also, Fig, 2C, deflector 114 (not referenced), para [135] Both light sources may be time-synchronized and may project light emission together), 
wherein after the plurality of laser beams are transmitted from the laser emission unit, the optical system is further configured to direct the plurality of laser beams via at least two shared optical parts (Fig. 28, para [513].  See also, fig. 2C, deflector 114 (not referenced), para [135] Both light sources may be time-synchronized and may project light emission together), 
wherein the at least two shared optical parts include a common scanning (Fig. 28, para [511] FIG. 28 is a diagram illustrating another example LIDAR system 2800 having a plurality of light sources and a common deflector. See also, Fig. 2C), and wherein the common scanning unit is configured to project the plurality of laser beams toward a plurality of spaced apart regions of a field of view of the LIDAR system to simultaneously scan the field of view along a plurality of scan lines traversing the field of view (Fig. 28, para [512]-[513] and [473]: lines 13-17).
Regarding claim 6, Steinberg teaches the LIDAR system of claim I, wherein the common scanning unit includes a single biaxial scanning mirror upon which the plurality of laser beams are made incident (Fig. 28, deflector 2804, para [476] In some embodiments, the at least one deflector may include a single deflector configured to pivot along two separate axes, as depicted in FIGS. 27 and 28. Accordingly, the single deflector may steer and/or deflect light along the two separate axis. See also, Fig. 2C 114 (not referenced)).
Regarding claim 7, Steinberg teaches the LIDAR system of claim 6, wherein the biaxial scanning mirror is rotatable in two axes, including a tilt axis and a scanning axis (Fig. 28, deflector 2804,para [476] In some embodiments, the at least one deflector may include a single deflector configured to pivot along two separate axes, as depicted in FIGS. 27 and 28. Accordingly, the single deflector may steer and/or deflect light along the two separate axis. See also, Fig. 2C 114 (not referenced)).
Regarding claim 8, Steinberg teaches the LIDAR system of claim 7, wherein rotation of the biaxial scanning mirror about the scanning axis causes movement of the plurality of laser beams along [[a]] the plurality of scan lines traversing the field of view of the LIDAR system (Fig. 28. See also, fig. 2C and para [291]), and 
rotation of the biaxial scanning mirror about the tilt axis causes displacement of the plurality of laser beams from a first set of locations associated with a first plurality of scan lines to a second set of locations associated with a second plurality of scan lines (Fig. 28. See also, fig. 2C, and para [291], [242], [245]-[247]).
Regarding claim 10, Steinberg teaches the LIDAR system of claim 6, wherein the plurality of laser beams are made incident upon a common location of the single biaxial scanning mirror (Fig. 28, deflector 2804, para [511] FIG. 28 is a diagram illustrating another example LIDAR system 2800 having a plurality of light sources and a common deflector. As depicted in FIG. 28, light from the plurality of light sources may impinge on an overlapping area of the at least one light deflector. See also, Fig, 2C, deflector 114 (not referenced), para [135] Both light sources may be time-synchronized and may project light emission together).
Regarding claim 17, Steinberg teaches the LIDAR system of claim 1, wherein the laser emission unit includes a plurality of laser emitters configured to be activated by a common trigger signal supplied to each of the plurality of laser emitters (Fig. 28, para [511] At least one processor 2802 may further control a plurality of light sources (e.g., light sources 2806 and 2808). See also, fig. 26C).
Regarding claim 18, Steinberg teaches the LIDAR system of claim 1, wherein the laser emission unit includes a plurality of laser emitters, and wherein a sub-group of one or more laser emitters among the plurality of laser emitters can be activated without activating a remainder of the plurality of laser emitters (Fig. 28, para [511]. See also, Fig. 23, para [416]: lines 1-8 and fig. 2C para [135]: lines 14-18).
Regarding claim 22, Steinberg teaches the LIDAR system of claim 1, wherein the plurality of laser emitters can be activated such that two or more of the plurality of laser emitters have a pulse rate that differs from one another, or two or more of the plurality of laser emitters have an intensity level that differs from one another (para [297]-[298], [494]).
Regarding claim 24, Steinberg teaches the LIDAR system of claim 1, wherein the laser emission unit includes: a laser emitter configured to generate a primary laser beam (Figs. 26A-C, Para [506]); and 
a beam splitter configured to split the primary laser beam into a plurality of sub-beams that provide the plurality of laser beams (Figs. 26A-C, Para [506]).
Regarding claim 25, Steinberg teaches the LIDAR system of claim 1, wherein the laser emission unit includes a single, monolithic laser array including a plurality of laser emitters (para [212] For example, if the LIDAR system includes a vertical-cavity surface-emitting laser (VCSEL) array or any other type of light emitter array, moving the at least one deflector may comprise modifying the combination of active lasers of the array. In such an implementation, the instantaneous position of the deflector may be defined by a specific combination of active light sources of the VCSEL array (or other type of light emitter array). See also, [637]: lines 14-17 and fig. 23, para [416].  VCSEL is a monolithic kind of semiconductor lasers).
wherein the plurality of laser emitters are spaced apart from one another by one or more of the plurality of inactive regions.
Regarding claim 43, Steinberg teaches the LIDAR system of claim 1, wherein two or more of the plurality of laser beams have a divergence different from one another (Fig. 23, para [416]: lines 1-8).
Regarding claim 45, Steinberg teaches the LIDAR system of claim 24, wherein the beam splitter is configured to transmit each of the plurality of laser beams and to re-direct a plurality of reflected beams received from the field of view of the LIDAR system ((Figs. 26A-C, Para [506]).
Regarding claim 47, Steinberg teaches the LIDAR system of claim 1, wherein the optical system includes at least one of a folding mirror upon which the plurality of laser beams are made incident and a collimation lens configured to collimate the plurality of laser beams (para [256]).
Regarding claim 51, Steinberg teaches the LIDAR system of claim 1, wherein the detector comprises a single, monolithic array of light sensitive active regions (Fig. 4D, sensitive area, para [169]: lines 1-9 and para [119]: lines 1-9) separated from one another by one or more inactive regions (Fig. 4D, area between sensitive area).
Regarding claim 63, Steinberg teaches the LIDAR system of claim 51, wherein each of the reflected beams produces a beam spot incident upon two or more of the light sensitive active regions (Fig. 4D).
Regarding claim 114, Steinberg teaches the LIDAR system of claim 1, wherein the at least two shared optical parts include at least one lens and at least one folding mirror (Fig. 28, para [256] and para [115]: lines 1-16. See also, fig. 2C).
Regarding claim 115, The LIDAR system of claim 1, wherein the at least two shared optical parts further include a collimation lens or a receiving lens system mirror (Fig. 28, para [256] and para [115]: lines 1-16. See also, fig. 2C).
Regarding claim 116, The LIDAR system of claim 1, wherein the at least two shared optical parts include three shared optical parts (Fig. 28, para [256] and para [115]: lines 1-16. See also, fig. 2C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. (US 20180113200 A1) in view of Campbell et al. (US 11353559 B2).
Regarding claim 5, Steinberg fails to teach but Campbell teaches the LIDAR system of claim 1, wherein the common scanning unit includes a pair of single-axis scanning mirrors (Fig.3-4, mirrors 300-1 and 300-2, col 15: lines 25-29. See also, Col 43: line 64 to col 44: line 6).
It would have been obvious to combine Steinberg’s Lidar system with Campbell because it does no more than predictable results of having a better resolution in the area that generally is more important.
Regarding claim 13, Steinberg fails to teach but Campbell teaches the LIDAR system of claim 1, wherein the common scanning unit -5-New U.S. Continuation Patent Application Attorney Docket No.: 14341.0069-00000 includes a first single axis scanning mirror and a second single axis scanning mirror (Fig.3-4, mirrors 300-1 and 300-2, col 15: lines 25-29. See also, Col 43: line 64 to col 44: line 6), and wherein the plurality of laser beams are made incident upon the first single axis scanning mirror before proceeding to the second single axis scanning mirror (Fig. 4, col 17: line 66 to col 18: line 11).
It would have been obvious to combine Steinberg’s Lidar system with Campbell because it does no more than predictable results of having a better resolution in the area that generally is more important.
Regarding claim 14, Steinberg, as modified in view in Campbell, teaches the LIDAR system of claim 13, wherein the first single axis scanning mirror is configured to rotate about a scanning axis to cause movement of the plurality of laser beams along [[a]] the plurality of scan lines traversing the field of view of the LIDAR system (Campbell, Col 43: line 61 to col 44: line 9), and 
the first single axis scanning mirror is configured to rotate about a tilt axis to cause displacement of the plurality of laser beams from a first set of locations associated with a first plurality of scan lines to second set of locations associated with a second plurality of scan lines (Campbell, Fig. 8, col 25: lines 11-33).
It would have been obvious to combine Steinberg’s Lidar system with Campbell because it does no more than predictable results of having a higher density of scan and better resolution in the area that generally is more important.

Claims 11-12, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. (US 20180113200 A1) in view of Bills et al. (US 20180062345 A1).
Regarding claim 11, Steinberg fails to explicitly teach but Bills teaches the LIDAR system of claim 6, wherein the plurality of laser beams are projected from the single biaxial scanning mirror with an angular spacing between adjacent beams of at least 2.5 mrad (para [35]-[36]. See also, Fig. 7, para [78]).
It would have been obvious to combine Steinberg’s Lidar system with Bills because it does no more than predictable results of improving the field of view and having a better resolution in the area that generally is more important.
Regarding claim 12, Steinberg fails to explicitly teach but Bills teaches the LIDAR system of claim 6, wherein the plurality of laser beams are made incident on the single biaxial scanning mirror with an angular spacing between adjacent beams of between 2.5 mrad and 15 mrad (para [35]-[36]. See also, Fig. 7, para [78]).
It would have been obvious to combine Steinberg’s Lidar system with Bills because it does no more than predictable results of improving the field of view.
Regarding claim 20, Steinberg fails to explicitly teach but Bills teaches the LIDAR system of claim 1, wherein the plurality of laser emitters can be activated according to a random emission timing protocol (para [11], [23]).
It would have been obvious to combine Steinberg’s Lidar system with Bills because it does no more than predictable results of improving the field of view and saving power.
Regarding claim 21, Steinberg fails to explicitly teach but Bills teaches the LIDAR system of claim 1, wherein the plurality of laser emitters can be activated selectively, depending on the position of the array with respect to the field of view (Para [21]-[24]).
It would have been obvious to combine Steinberg’s Lidar system with Bills because it does no more than predictable results of improving the field of view and saving power.


Claims 29, 34-36, 40, 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. (US 20180113200 A1) in view of Zhu et al. (US 10983197 B1).
Regarding claim 29, Steinberg fails to explicitly teach but Zhu teaches the LIDAR system of claim 25, wherein the monolithic laser array includes a plurality of active regions corresponding to the plurality of laser emitters (Fig. 2, col 12: lines 17-22 and col 13: lines 37-42). Lasers diodes 201) and a plurality of inactive regions, wherein the plurality of laser emitters are spaced apart from one another by one or more of the plurality of inactive regions (Fig. 2, col 13: lines 29-34, region between laser diodes 201)
It would have been obvious to combine Steinberg’s Lidar system with Zhu because it does no more than predictable results of reducing/avoiding undesired optical effects between emitters (e.g., Interference or cross-talk).
Regarding claim 34, Steinberg, as modified in view of Zhu, teaches the LIDAR system of claim 29, wherein a ratio of active regions to inactive regions in the monolithic laser array is within a range of 1:1 to 1:10 (Zhu, col 13: lines 29-42. For example, the diameter of laser diode may 10μm and spacing of neighboring laser diodes maybe 10μm).
Regarding claim 35, Steinberg, as modified in view of Zhu, teaches the LIDAR system of claim 34, wherein the two or more of the inactive regions in the monolithic laser array have different dimensions relative to one another (Zhu, Col 13: lines 24-34).
Regarding claim 36, Steinberg, as modified in view of Zhu, teaches the LIDAR system of claim 29, wherein the monolithic laser array includes between 4 and 32 active laser channels (Fig. 2, VCSEL array 201)
It would have been obvious to combine Steinberg’s Lidar system with Zhu because it does no more than predictable results of improving the field of view and having a better resolution in the area that generally is more important.
Regarding claim 40, Steinberg, as modified in view of Zhu, teaches the LIDAR system of claim 29, wherein a length of the monolithic laser array is between 0.5 mm and 20 mm (Zhu, Col 13: lines 18-24).
Regarding claim 57, Steinberg fails to explicitly teach but Zhu teaches the LIDAR system of claim 51, wherein a ratio of light sensitive active regions to inactive regions in the detector is in between 1:1 and 1:10 (Col 14: lines 38-47 and col 16: lines 5-7. For example, the SPAD size maybe 10μm and spacing of neighboring SPADs maybe 10μm).
It would have been obvious to combine Steinberg’s Lidar system with Zhu because it does no more than predictable results of reducing/avoiding undesired optical effects (e.g., blind zone or cross-talk) and a better resolution.
Regarding claim 58, Steinberg fails to explicitly teach but Zhu teaches The LIDAR system of claim 51, wherein a ratio of a distance between the active regions and a distance between beam spots incident on the detector is a predetermined value (Fig. 2, Col 14: lines 38-55).
It would have been obvious to combine Steinberg’s Lidar system with Zhu because it does no more than predictable results of reducing/avoiding undesired optical effects (e.g., blind zone or cross-talk) and a better resolution.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Steinberg et al. (US 20180113200 A1) in view of Zhu et al. (US 10983197 B1) and Weed et al. (US 20180284224 A1)
Regarding claim 41, Steinberg, as modified in view of Zhu, fails to explicitly teach but Weed teaches the LIDAR system of claim 29, wherein each of the plurality of laser beams produces an elongated spot having an angular width of between 0.002 degrees and 0.2 degrees and having an angular length of between 0.02 degrees and 0.2 degrees (para [67]. 0.2 degrees = 3.5 mrad).
It would have been obvious to combine Steinberg’s Lidar system with Weed because it does no more than predictable results of improving the field of view and may satisfying a particular standard for eye safety.




Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645